    Case 6:06-cr-60011-AA      Document 347     Filed 10/02/20   Page 1 of 1




MATTHEW SCHINDLER, OSB# 964190
501 Fourth Street #324
Lake Oswego, OR 97034
Phone: (503) 699-7333
E-mail: mas@schindlerdefends.com

ATTORNEY FOR DEFENDANT JOSEPH DIBEE

                     UNITED STATES DISTRICT COURT

                            DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                 Case No. 6:06-cr-60011-AA-1
                  Plaintiff,
                                           WAIVER OF APPEARANCE AT
                                           STATUS CONFERENCE
                    vs.


 JOSEPH DIBEE,

 Defendant(s).


      Joseph Dibee, through counsel, does waive his right to appear at the status

conference set for October 8, 2020.




                                  Respectfully submitted on October 2, 2020.



                                  s/Matthew Schindler
                                  Matthew A. Schindler, OSB#964190
                                  Attorney for Joseph Dibee




Page 1 – DECLARATION OF MATTHEW SCHINDLER IN SUPPORT OF EX PARTE MOTION FOR
INDIGENT EXPENSE (INVESTIGATION)
